Citation Nr: 0033893	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had verified active military service from 
February 1957 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for bronchitis on the basis that new and material 
evidence had not been presented to reopen that claim.  

In August 1999, the veteran moved to South Carolina and his 
claims folder was transferred to the Columbia, South Carolina 
RO.  

In a VA Form-9 received in September 1999, the veteran 
asserted a claim of service connection for bronchitis based 
on clear and unmistakable error in a May 1999 rating action.  
Inasmuch as this matter has not been developed by the RO, it 
is referred thereto for appropriate action.  


REMAND

The veteran's DD Form 214 reveals that he had 2 years, 9 
months and 6 days of prior active service in the addition to 
the period of service verified above.  Service medical 
records reveal that when the veteran was hospitalized in 
service from April 1957 to May 1957 for treatment of 
bronchitis, it was noted that he was always predisposed to 
recurrent chest colds and has had shortness of breath on 
exertion in the past, but that he spent three years in the 
Marine Corps without difficulty.  

The case is REMANDED to the RO for the following actions:  

1.  The RO should verify the veteran's 
period of service prior to February 1957, 
which reportedly extended for 2 years, 9 
months, and 6 days and obtain complete 
service medical records reflecting this 
period of service for association with 
the claims folder.    

2.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

3.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable time to reply thereto. 

The purpose of this REMAND is to procure additional evidence.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



